Citation Nr: 1760450	
Decision Date: 12/27/17    Archive Date: 01/02/18

DOCKET NO.  08-20 327	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for residuals of an injury to the left foot and ankle.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K. Brandt, Associate Counsel






INTRODUCTION

The appellant served on active duty for training (ACDUTRA) from March 1967 to August 1967 with additional, unverified periods of service from August 1967 to February 1972. 

This case comes before the Board of Veterans' Appeals (the Board) on appeal from a February 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

This case was previously before the Board in June 2010, January 2012 and July 2014, when it was remanded for additional development.


FINDING OF FACT

The preponderance of the evidence is against finding that the appellant's left ankle and foot disabilities are related to his ACDUTRA service.


CONCLUSION OF LAW

The criteria for service connection for a left ankle and foot disability have not been met.  38 U.S.C. §§ 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 
VA's duty to notify was satisfied by a letter dated in November 2006.  See 38 U.S.C. §§ 5102, 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Neither the appellant nor his representative has raised any issue with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

II.  Entitlement to Service Connection

A veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered, or disease contracted, in the line of duty, or for aggravation of a preexisting injury or disease incurred in the line of duty during active service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a). 

To establish a right to compensation for a present disability, a veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Active military, naval, or air service includes any period of active duty or ACDUTRA during which the individual concerned was disabled from disease or injury incurred in or aggravated in the line of duty, or any period of INACDUTRA during which the individual concerned was disabled from injury (but not disease) incurred in or aggravated in the line of duty.  38 U.S.C. §§ 101(21), (22), (23), (24), 106; 38 C.F.R. § 3.6(a), (c), (d).  Accordingly, service connection may be granted for disability resulting from disease or injury incurred in or aggravated while performing ACDUTRA or for injury incurred in or aggravated while performing inactive duty for training (INACDUTRA).  38 U.S.C. §§ 101(24), 106, 1110, 1131.

Certain evidentiary presumptions such as the presumption of sound condition at entrance to service, the presumption of aggravation during service of preexisting diseases or injuries which undergo an increase in severity during service, and the presumption of service incurrence for certain diseases that manifest themselves to a degree of disability of 10 percent or more within a specified time after separation from service-are provided by law to assist veterans in establishing service connection for a disability or disabilities.  38 U.S.C. § 1112; 38 C.F.R. §§ 3.304(b), 3.306, 3.307, 3.309.  The advantages of these evidentiary presumptions do not extend to those whose service connection claim is based on a period of ACDUTRA or INACDUTRA.  Smith v. Shinseki, 24 Vet. App. 40, 44-45 (2010); Paulson v. Brown, 7 Vet. App. 466, 470-71 (1995) (noting that the Board did not err in not applying presumptions of sound condition and aggravation to appellant's claim where he served only on ACDUTRA and had not established any service-connected disabilities from that period).

Here, the appellant's service included active duty for training (ACDUTRA) from March 1967 to August 1967 with additional, unverified periods of service from August 1967 to February 1972.  The appellant has not alleged and there is no evidence in the record that establishes that appellant served on active duty during that period.  Thus, the appellant has not achieved veteran status for the relevant period of ACDUTRA from March 1967 to August 1967.  38 U.S.C. § 101(2), (24)(A)-(B); 38 C.F.R. §§ 3.1(d); 3.6(a) (2017).  As such, the presumptive provisions of 38 C.F.R. §§ 3.307 and 3.309, as well as the presumptions of soundness and aggravation, are inapplicable.  Smith v. Shinseki, 24 Vet. App. 40 (2010); Donnellan v. Shinseki, 24 Vet. App. 167 (2010).

To deny a claim for benefits on its merits, the preponderance of the evidence must be against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990) ("A veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' to prevail.").

Here, the preponderance of the evidence is against the appellant's claim.  The appellant contends that he suffers from residuals of a left ankle and foot injury sustained in July 1971 after falling down a stairwell during annual training at Fort Drum, New York and was treated for this injury at Mercy Hospital.  See June 2005 application for compensation or pension and January 2007 correspondence. 

Regarding the first element of service connection, a July 2010 VA examiner diagnosed the appellant with a chronic sprain in the left ankle and pes planus with calcaneal spur in the left foot.  Therefore, the first Shedden element, a current disability, has been met. 

In regard to the second element of service connection, the appellant contends that he sustained an ankle and foot injury after falling down stairs during training while in service.  See June 2005 application for compensation or pension and January 2007 correspondence.  The Board has been unsuccessful in its exhaustive attempts to obtain the appellant's service personnel records to verify periods of ACDUTRA from August 1967 to February 1972 and has notified the appellant in an April 2017 letter of the actions taken to obtain such records.  In essence, although there is evidence that the appellant had a Reserve obligation until February 1972, the preponderance of the evidence is against a finding that any left ankle or foot injury occurred during a period of ACDUTRA or INACDUTRA in July 1971. 

The Board observes that in August 2006 and October 2006, the appellant submitted two buddy statements indicating that the appellant suffered a significant ankle injury during annual training with the 811th Ordinance Company at Fort Drum, New York.  Both statements reflected that a line of duty determination was created and that the appellant was treated at a hospital.  However, despite multiple search efforts, VA was not able to obtain any line of duty determination, any treatment records dated on or about July 1971, or any verification that the appellant had a period of ACDUTRA or INACDUTRA on or about July 1971.  The available service personnel and treatment records date from 1965 to 1967 and do not contain any relevant records pertaining to a left foot or ankle injury.  See April 26, 2017 letter to appellant informing the appellant of VA's efforts to obtain additional service personnel and treatment records; service treatment and personnel records with receipt dates in VBMS on June 5, 2006; July 7, 2007; and July 19, 2010; and January 5, 2007 VA response to a request for information that there was no line of duty determination of record.  Further, although the appellant indicated that he was treated at Mercy Hospital, he did not submit a valid release in order for VA to attempt to obtain these records.  See January 2007 letter to claimant informing him that records request was returned to sender with request to provide valid address, June 2010 letter to claimant asking for release for any treatment provided for claimed conditions, January 2012 letter specifically asking for release for records for Mercy Hospital, and August 2014 letter asking for claimant to provide a release for Mercy Hospital records.  Moreover, despite efforts to obtain any records from Dewitt Army Hospital where the appellant asserted that he had his cast removed, no such records were located.  See June 2012 letter notifying the appellant, July 2012 formal finding of unavailability memorandum.  

After considering the forgoing, the Board affords more probative value to the lack of any records reflecting that the appellant:  was on a period of ACDUTRA or INACDUTRA in July 1971, received treatment in service or at Mercy Hospital for his left foot and ankle, or received a line of duty determination for his asserted injury than to his and his buddies assertions that he did incur such an injury.  Accordingly, element two, an in-service injury, has not been met.

Thus, the preponderance of the evidence is against a finding that the appellant's current left ankle and foot disability manifested in service or is otherwise etiologically related to service.  Accordingly, the benefit-of-the-doubt doctrine is not applicable, and the claim is denied.  See U.S.C. § 5107(b); 38 C.F.R § 3.102.


ORDER

Entitlement to service connection for residuals of an injury to the left foot and ankle is denied.



____________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


